                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,          )
                                   )
                 Plaintiff,        )
                                   )
                 v.                )    Criminal No. 2018-56
                                   )
SHANE FREEMAN,                     )
                                   )
                 Defendant.        )
                                   )



ATTORNEYS:

Gretchen Shappert
Everard Potter
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Omodare Jupiter
Kia Sears
Federal Public Defender
St. Thomas, U.S.V.I.
     For Shane Freeman.




                                ORDER

GÓMEZ, J.

      Before the Court is the application of Shane Freeman

(“Freeman”) to waive his speedy trial. For the reasons stated

herein, the time to try this case is extended up to and

including March 22, 2019.
United States v. Freeman
Criminal No. 2018-56
Order
Page 2

      While the Speedy Trial Act requires that defendants be

tried within seventy days of indictment, the Court specifically

finds that extending this period would be in the best interest

of justice for several reasons. First, an extension is necessary

to allow Freeman time to investigate the charges against him and

obtain an expert opinion. Second, Freeman made his request with

the advice and consent of counsel. Third, without an extension,

Freeman would be denied reasonable time necessary to explore

plea options and prepare for trial.

      Consistent with these concerns, the United States Court of

Appeals for the Third Circuit has recognized that "whether or

not a case is 'unusual' or 'complex,' an ‘ends of justice’

continuance may in appropriate circumstances be granted."

United States v. Fields, 39 F.3d 439, 444 (3d Cir. 1994); United

States v. Dota, 33 F.3d 1179(9th Cir. 1994) ("An ends of justice

continuance may be justified on grounds that one side needs more

time to prepare for trial [even if the] case [i]s not

‘complex.’"); see also United States v. Lattany, 982 F.2d 866,

883 (3d Cir. 1992) ("[T]he district court did not abuse its

discretion when it delayed the trial to give counsel . . .

opportunity to . . . decid[e] upon and prepar[e] an appropriate

defense."); United States v. Brooks, 697 F.2d 517, 522 (3d Cir.

1982) (holding there was no abuse of discretion where district
United States v. Freeman
Criminal No. 2018-56
Order
Page 3

court found that     multiple count, multiple defendant "case was

complex and required additional time for adequate

preparation.").

      The premises considered; it is hereby

      ORDERED that the time beginning from the date of this order

granting an extension through March 22, 2019, shall be excluded

in computing the time within which the trial for Shane Freeman

must be initiated pursuant to 18 U.S.C. § 3161.




                                      S\
                                           Curtis V. Gómez
                                           District Judge
